        Case: 1:13-cr-00515 Document #: 80 Filed: 06/06/19 Page 1 of 2 PageID #:995




                                                                                                DAN K. WEBB
                                                                                            Winston & Strawn LLP
                                                                                                   (312) 558-5856
                                                                                            DWebb@winston.com
June 6, 2019


FILED VIA ECF AND THUS SERVED ON ALL COUNSEL OF RECORD

The Honorable Rebecca R. Pallmeyer
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street, Chambers 2146
Chicago, IL 60604

Re:    Fifth Update on the Austrian Extradition Proceedings in U.S. v. Firtash, No. 13 CR 515

Dear Judge Pallmeyer:

I write to provide you with a fifth update on proceedings in Europe related to United States v. Dmitry
Firtash, Andras Knopp et al. and to respectfully request a ruling on Mr. Firtash’s pending motion to
dismiss the indictment.

I last wrote on October 9, 2018 (in a letter filed via ECF, Docket No. 75), informing the Court of the
announcement by the Court of Justice of the European Union that it would issue an opinion bearing on
Mr. Firtash’s case on October 24, 2018. The European Court of Justice did issue that opinion such that
the Austrian Supreme Court could move forward and determine whether to extradite Mr. Firtash.

Subsequent to the European Court of Justice’s opinion, the Office of the Procurator General – the highest
instance of public prosecutor’s offices in Austria – made a recommendation to the Austrian Supreme
Court contesting the Austrian appellate court’s decision to extradite Mr. Firtash. The Procurator General
said that the Austrian appellate court did not correctly interpret the extradition treaty between Austria and
the United States of America and did not sufficiently explain its opinion that Mr. Firtash’s requested
extradition was not politically motivated.

The Austrian Supreme Court will hold a public hearing and rule on the Procurator General’s
recommendation on June 25, 2019. Based on their experience, Mr. Firtash’s Austrian lawyers believe that
if the Austrian Supreme Court disagrees with the Procurator General and affirms the Austrian appellate
court’s order of extradition, Mr. Firtash could be extradited within seven to ten days. Though the
Austrian Minister of Justice must formally approve extradition, Mr. Firtash’s Austrian lawyers have
informed us that this decision could be rendered quickly. While it remains impossible to predict with
certainty, Mr. Firtash’s Austrian lawyers thus believe that Mr. Firtash, under the present circumstances,
could face extradition as early as the first week of July.

Considering the impending decision on Mr. Firtash’s extradition, I’m respectfully requesting that the
Court rule on his motion to dismiss the indictment, which was argued on September 11 and 15, 2017. As
        Case: 1:13-cr-00515 Document #: 80 Filed: 06/06/19 Page 2 of 2 PageID #:996


                                                                                                June 6, 2019
                                                                                                      Page 2


you will recall, when we last appeared on July 2, 2018, you recognized that the defense believed there
was reason for urgency in ruling on the motion, and noted that you were “in a position to rule on it now”
and “that’s what [you] will do.” (Docket No. 62, pp. 9-10).

Mr. Firtash’s motion to dismiss maintains that the Court lacks jurisdiction over him and that his
prosecution violates his right to due process of the law. Without a ruling, Mr. Firtash faces the possibility
of extradition to a country he has never before visited to face charges that he has argued this Court should
dismiss. To allow the Government to force Mr. Firtash to the United States without a ruling on his
motion would constitute a miscarriage of justice. As a result, Mr. Firtash respectfully requests a ruling to
avoid this possibility.

I will continue to update the Court with any information I receive regarding Mr. Firtash’s extradition
proceedings in Austria.




Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60614
DWebb@winston.com
Ph: (312) 558-5856
Fx: (312) 558-5700
